 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,
                                                              Case No. 2:18-cr-00321-JAD-NJK
 6                  Plaintiff,
     vs.                                                      ORDER
 7
     ANGELO TAYLOR,                                           (Docket Nos. 33, 34)
 8
                    Defendant.
 9

10         On April 26, 2019, while represented by counsel, Defendant Angelo Taylor filed a letter

11 brief purporting to invoke certain legal rights. Docket No. 33. On April 30, 2019, the United

12 States filed a motion to strike Defendant’s pro se filing. Docket No. 34. A party who is represented

13 by counsel “cannot while so represented appear or act in the case.” LR IA 11-6(a).

14         Accordingly,

15         The United States’ motion to strike, Docket No. 34, is GRANTED. Defendant’s pro se

16 filing, Docket No. 33, shall be STRICKEN from the docket.

17         IT IS SO ORDERED.

18         DATED: May 1, 2019.

19

20
                                                 NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23
